DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to reflect the patents which have issued for the parent applications.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is lack of antecedent basis in the disclosure for the limitation triggering 35 U.S.C. 112(a) written description rejection found herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a continuing application. Written description support is required at the time of the filing of the parent application.
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner is unable to find written description support in the original disclosure for the limitation of “a proximal portion of the third component partially extends into an opening of the housing [of the first component] and is configured to threadedly engage the housing” (claim 34, lines 1-3) substantially as claimed.  In particular, with regard to limitation “… and is configured to threadedly engage the housing” in new dependent claim 34, the claimed housing 121 (figure 2) and 1321 (figure 12) of the filed disclosure fails to include any threading in the figures or corresponding portions of the written specification. Therefore, there is no possession for “threaded engagement with the housing” substantially as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31, 34-37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the anterior end” in line 5.  However, earlier in claim 20 there is recitation for “an anterior end of a first plate” (line 3) and “an anterior end of a second plate (lines 4-5).  Thus, it is unclear which anterior end (one or the other or both) is being called out by the claim at line 5.
Claim 20 recites the limitation adjust “a heel height of the prosthetic foot” in line 17. It is unclear if this is the same or different “adjustable heel height” recited in claim 20, line 1, or not.
Claim 22 recites the limitation “a longitudinal axis” of the first component in line 2. Claim 22 depends from claim 20. Claim 20 recites the limitation “a longitudinal axis of one or both of the first or second components” in lines 16-17. It is unclear if the longitudinal axis recited in claim 22 is the same or a different longitudinal axis as compared to claim 20, upon which claim 22 depends.
Claim 25 recites the limitation “the proximal portion” of the third component in line 1. There is lack of antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the distal portion” of the third component in line 2. There is lack of antecedent basis for this limitation in the claim.
Dependent claim 34 requires the function of “threadedly engage the housing” in line 2 without positively requiring threads located within the housing of the first component. Thus, the function of the claim is unclear without the requisite structure to perform the function (namely the threads within the housing of the first component).
Similar with the above paragraph, dependent claim 34 requires the function of “threadedly engage the second component” in lines 3-4 without positively requiring threads located within the second component. Thus, the function of the claim is unclear without the requisite structure to perform the function (namely the threads within the second component).
Dependent claim 35 recites the limitation “the magnet” in line 1. However, claims 32 and 33 recite multiple magnets. It is unclear which “the magnet” is being called out in claim 35, which depends from claims 32 and 33.
Claims 36 and 37 each depends from independent claim 32.   As such, there is lack of antecedent basis in the claim for each of “the at least one magnet coupled to the first component” and “the at least one magnet coupled to the third component” as recited by each of dependent claims 36 and 37, lines 1-3.
Dependent claim 39 recites the limitation “the proximal attachment portion” in line 2. It is unclear if this is the same or related to “a proximal attachment (no ‘portion’ term)” recited in claim 38, line 2, or not.
Dependent claim 39 recites the limitation “the distal attachment portion” in line 8. It is unclear if this is the same or related to “a distal attachment (no ‘portion’ term)” recited in claim 38, line 3, or not.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry et al. U.S. patent no. 9,017,419 (“Landry”).
Regarding claim 32, Landry discloses an actuator (100) of a prosthetic foot (figure 5), the actuator (100) having an adjustable length (e.g., see at least col. 3, lines 36-40; and col. 7, lines 25-27) and comprising: a first component (including combination of 110, 140 and 150- see at least figure 1A; and col. 4, lines 31-41) comprising a proximal connector joint (110a); a second component (112 and optionally including optional bellows 160) comprising a distal connector joint (112a); and a third component (including combination of 120, 130) configured to engage the first (including combination of 110, 140 and 150) and second (112 and optionally including optional bellows 160) components from opposite ends of the third component (including combination of 120, 130) (e.g., figure 1A), wherein the third component (including combination of 120, 130) is configured to be manually translated (i.e., user ‘manually’ operates translation of heel height adjustment by pressing of button- see col. 7, lines 25-27)  relative to a longitudinal axis of one or both of the first (including combination of 110, 140 and 150) or second (112 and optionally including optional bellows 160) components to adjust a length of the actuator (e.g., see at least figure 1A; col. 3, lines 15-40; and col. 7, lines 25-27), a position of the third component (including combination of 120, 130) relative to the first (110, 140 and 150) and second (112, 160) components configured to be reversibly locked by magnets (i.e., magnetic interaction between elongate magnet 130 and magnetic stator coils 140- when magnetic coil 140 is not activating the elongate magnet 130 the first and second components are ‘locked’ with regard to the third component -; e.g., see at least figure 1A).
Regarding claim 33, Landry discloses the first component (including combination of 110, 140 and 150) comprises a housing (150) and the magnets (130, 140) comprises at least one magnet (140) secured within the housing (150) about a longitudinal axis of the housing (150) (e.g., see at least figure 1A; and col. 4, lines 4, lines 31-41).
Regarding claim 34, Landry discloses a proximal portion of the third component (i.e., proximal section of threaded nut 120) partially extends into an opening of the housing (150) and is configured to threadedly engage the first portion (via threaded portion 110b), a distal portion of the third component (i.e., distal section of threaded nut 120) is configured to threadedly engage the second component (via threaded portion 112b) (e.g., see at least figure 1A).
Regarding claim 35, Landry discloses the magnet (130, 140) further comprises at least one magnet (elongate magnet 130) coupled to the third component (120, 130) and extending circumferentially around a longitudinal axis of the third component (e.g., figure 1A).
Regarding claim 36, Landry discloses one or both of the at least one magnet coupled to the first component (140) and the at least one magnet (130) coupled to the third component are cylindrical (see cylindrical shapes of 130 and 140 in figure 1A).
Regarding claim 38, Landry discloses an ankle module (including 100, 210) of a prosthetic foot (e.g., figure 5) comprising: a proximal attachment (including 210); a distal attachment (including bracket at 312 or the like); and the actuator (100) of claim 32 (figure 5).
Regarding claim 39, Landry discloses the proximal attachment (including 210) includes a first connection potion (pyramid connection or the like connecting 220 to 400- see figure 5), a second connection portion (212), and a third connection portion (240) (figure 5), the first connection portion (pyramid connection or the like connecting 220 to 400- see figure 5) comprising an adapter configured to couple the ankle module to a user or to another prosthetic device (400- figure 5), the second connection portion (212) configured to connect to a proximal connector joint (at 212) of the first component (110) of the actuator (100) and the third connection portion (240) configured to connect to a foot member (310 or the like) of a prosthetic foot (314 or the like) (figure 5); and wherein the distal attachment portion (including bracket at 312 or the like) includes a fourth connection portion (312), the fourth connection portion (312) configured to couple to a second foot member of the prosthetic foot (figure 5). Note first and second foot members not positively claimed, only capability of connection thereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. U.S. patent no. 9,017,419 (“Landry”) in view of Clausen et al. U.S. publication no. 2014/0243997 A1 (“Clausen”).
Regarding claim 20, Landry discloses a prosthetic foot (200) having an adjustable heel height (e.g., see at least figure 5; and col. 7, lines 25-27), the prosthetic foot (200) comprising: a plate (310) extending between an anterior end and a posterior end (figure 5); and an adapter (210) comprising a first joint (240) and a second joint (212), the first joint (240) pivotably coupled to the posterior end of the plate (310) (figure 5); and a heel height adjustment module (100) (e.g., see at least col. 3, lines 36-40; and col. 7, lines 25-27) comprising: a first component (including combination of 110, 140 and 150- see at least figure 1A; and col. 4, lines 31-41) coupled to the second joint (212) of the adapter (210) at a proximal connector joint (110a) of the first component (110, 140, 150) (figure 5); a second component (112 and optionally including optional bellows 160) coupled to the posterior end of the plate (310) at a distal connector joint (112a) of the second component (112); and a third component (including combination of 120, 130) configured to engage the first (including combination of 110, 140 and 150) and second (112 and optionally including optional bellows 160) components from opposite ends of the third component (including combination of 120, 130) (e.g., figure 1A), wherein the third component (including combination of 120, 130) is configured to be manually translated (i.e., user ‘manually’ operates translation of heel height adjustment by pressing of button- see col. 7, lines 25-27)  relative to a longitudinal axis of one or both of the first (including combination of 110, 140 and 150) or second (112 and optionally including optional bellows 160) components to adjust a heel height of the prosthetic foot (200) (e.g., see at least figure 1A; col. 3, lines 15-40; and col. 7, lines 25-27), a position of the third component (including combination of 120, 130) relative to the first (110, 140 and 150) and second (112, 160) components configured to be reversibly locked by magnets (i.e., magnetic interaction between elongate magnet 130 and magnetic stator coils 140- when magnetic coil 140 is not activating the elongate magnet 130 the first and second components are ‘locked’ with regard to the third component -; e.g., see at least figure 1A).
Landry is silent regarding the plate of the prosthetic foot plate including a configuration with first and second foot plates substantially as claimed.
In the same field of endeavor, namely prosthetic feet devices, Clausen teaches a prosthetic foot (1) including a first plate (30) extending between an anterior end and a posterior end (e.g., figure 4); a second plate (40) disposed below the first plate (30) (e.g., figure 4) and extending between an anterior end and a posterior end (e.g., figure 4), the first (30) and second (40) plates coupled at the anterior end (e.g., figure 4), the posterior end of the second plate (40) extending rearward of the posterior end of the first plate (30) (e.g., figure 4); an adapter (e.g., figure 4) comprising a first joint (16) and a second joint (14), the first joint (16) pivotally coupled to the posterior end of the first plate (30) (e.g., figure 4) and a second component of an adjustment module (20) coupled to the posterior end of the second plate (40) at a distal connector joint of the adjustment module (20) (e.g., figure 4).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using the first and second foot plates of Clausen in the invention of Landry in order to optimize the spring characteristics of the foot for a particular user or user application with predictable results and a reasonable expectation of success.
Regarding claim 21, Landry discloses the magnets (130, 140) comprise at least one magnet (130) coupled to the first component (via 120) and at least one magnet (140) coupled to the third component (via 150) (e.g., see at least figure 1A).
Regarding claim 22, Landry discloses the at least one magnet (140) coupled to the first component (via 150) extends circumferentially around a longitudinal axis of the first component (110, 140, 150) (e.g., figure 1A; and col. 3, line 25).
Regarding claim 23, Landry discloses the first component (110, 140, 150) comprises a housing (150), the at least one magnet (140) coupled to the first component (via 150) being secured within the housing (150) (e.g., see at least col. 4, lines 31-41; and figure 1A).
Regarding claim 24, Landry discloses the at least one magnet (140) coupled to the first component (via 150) is secured about a longitudinal axis of the housing (e.g., see at least col. 4, lines 31-41; and figure 1A).
Regarding claim 25, Landry discloses a proximal portion of the third component (120, 130) partially extends into an opening of the housing (150) (e.g., figure 1A).
Regarding claim 26, Landry discloses the at least one magnet (130) coupled to the third component (via 120) extends circumferentially around a longitudinal axis of the third component (e.g., col. 3, line 25 and figure 1A).
Regarding claim 27, Landry discloses a proximal portion of the third component (120) is configured to threadedly engage the first component (110) and a distal portion of the third component (120) is configured to threadedly engage the second component (112) (e.g., see at least col. 3, lines 20-31; and figure 1A).
Regarding claim 28, Landry discloses one or both of the at least one magnet coupled to the first component (140) and the at least one magnet coupled to the third component (130) are cylindrical in shape (e.g., see at least figure 1A).
Regarding claim 30, Clausen as applied above in the invention of Landry in view of Clausen further teaches the foot comprising a third foot plate (50) located below the second foot plate (40), an anterior end of the third foot plate (50) defining a toe end of the prosthetic foot (e.g., figure 4), and a posterior end of the third foot plate (50) defining a heel end of the prosthetic foot (e.g., figure 4).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. U.S. patent no. 9,017,419 (“Landry”) in view of Clausen et al. U.S. publication no. 2014/0243997 A1 (“Clausen”) and further in view of McCarvill et al. U.S. patent no. 8,092,550 (“McCarvill”).
Regarding claim 31, as described supra, Landry in view of Clausen teaches the invention substantially as claimed.  Clausen, as applied above, further teaches the third foot plate (50) is coupled to the anterior ends of the first and second foot plate (e.g., figure 4). However, Landry in view of Clausen is silent regarding the anterior ends of the first and second foot plates are more posterior than the anterior ends of the third foot plate substantially as claimed.  In the same field of endeavor, namely prosthetic feet, McCarvill teaches optionally extending a third or lowest ground contact foot plate more anterior than first and second or upper foot plates as a design choice among the feet disclosed in the same patent publication (e.g., see at least figures 1-3, 17, 19, 26, 31 and 34 as compared to embodiments of figures and 27, 29, 30, 32 and 33, among other examples within the patent publication).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the anterior ends of the first and second foot plates of Landry in view of Clausen more posterior than the anterior end of the third foot plate, as taught and/or suggested by McCarvill, as a known foot spring design choice to optimize the spring characteristics of a foot for a particular user and/or user application with predictable results and a reasonable expectation of success.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. U.S. patent no. 9,017,419 (“Landry”) in view of Tamura et al. U.S. patent no. 5,913,401 (“Tamura”).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Landry et al. U.S. patent no. 9,017,419 (“Landry”) in view of Clausen et al. U.S. publication no. 2014/0243997 A1 (“Clausen”) and further in view of Tamura et al. U.S. patent no. 5,913,401 (“Tamura”).

Regarding claims 29 and 37, as described supra, Landry or Landry in view of Clausen discloses or teaches the invention substantially as claimed.

However, Landry or Landry in view of Clausen is silent regarding one or both of the at least one magnet coupled to the first component and the at least one magnet coupled to the third component comprise split polarities or adjacent sections of alternating polarities substantially as claimed.
In the same field of endeavor, namely a magnetic screw device, Tamura teaches one or both of the at least one magnet coupled to a first component and the at least one magnet coupled to a third component comprise split polarities or adjacent sections of alternating polarities (e.g., see at least abstract; figures, etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try substituting the magnetic features 130, 140 of Landry for the male and female magnetic screw features on the first (110b of Landry) and second (corresponding screwing portion on nut 120 of Landry) screw threads of Landry, as taught and/or suggested by Tamura, in order to provide increased stability and precision with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
Claims 1-18 of U.S. Patent No. 9,949,850; and 
Claims 1-17 of U.S. Patent No 10,722,386.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the patents are directed to a same device based on a same disclosure, wherein a different between the claims of the patents and the claims of the present application are the patent claims are narrower than the present application claims and/or include a different combination of claim features within a different set of claim dependencies.  The claims of the patents are not patentably distinct from the claims of the present application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Hogg U.S. patent no. 5,466,083 discloses an electrically operated turnbuckle related to Applicant’s claimed actuator (e.g., see at least figures).
Jonsson et al. U.S. patent no. 8,048,172 discloses an actuator controlled with magnets for manual (button pressing) heel height adjustment (e.g., see at least figures 17 and 18, etc.; and col. 13, lines 6-7; col. 19, lines 56-60; etc.).
Someya U.S. patent no. 6,662,672 discloses a linear actuator using magnets for turning rotary motion into linear actuation (see at least abstract and figures).
Nagai et al. U.S. patent no. 6,084,326 discloses a linear actuator using magnets for turning rotary motion into linear actuation (see at least abstract and figures).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774